IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BRIAN KOEHLER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2167

PAMELA DIXON OBO
KATHERINE ELIZABETH,

      Appellee.


_____________________________/

Opinion filed June 1, 2015.

An appeal from the Circuit Court for Dade County.
L. P. Haddock, Judge.

Brian Keith Koehler, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.



THOMAS, MARSTILLER, and BILBREY, JJ., CONCUR.